Exhibit 10(a)

WELLS FARGO & COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

RETENTION PERFORMANCE SHARE AWARD AGREEMENT

 

Name:    Grant Date:    12/24/2009    I.D. Number:   

Target Award Number of

Performance Shares:

     

 

  1. Award. Wells Fargo & Company (the “Company”) has awarded you Performance
Shares to provide an incentive for you to remain in the Company’s employment and
provide valuable services to the Company. The target number of Performance
Shares (“Target Award Number”) awarded you is set forth above. The Target Award
Number shall be adjusted upward or downward based on Company performance as set
forth on Exhibit A. The number of Performance Shares that you will receive under
this Award Agreement, after giving effect to such adjustment, is referred to
herein as the “Final Award Number.” Each Performance Share entitles you to
receive one share of Wells Fargo & Company common stock (“Common Stock”)
contingent upon earning such Performance Share based on Company performance set
forth on Exhibit A, vesting as set forth in paragraph 2 and subject to the other
terms and conditions set forth in the Company’s Long-Term Incentive Compensation
Plan (the “Plan”) and this Award Agreement.

 

  2. Vesting. Except as otherwise provided in this Award Agreement, the Final
Award Number of Performance Shares will vest in full on the Determination Date
as set forth on Exhibit A. Shares of Common Stock will be issued to you or, in
case of your death, your Beneficiary determined in accordance with the Plan. You
will have no rights as a stockholder of the Company with respect to your
Performance Shares until settlement. However, you may be entitled to dividend
equivalents as set forth in paragraph 4. Upon vesting, Performance Shares will
be settled and distributed in shares of Common Stock except as otherwise
provided in the Plan or this Award Agreement.

 

  3. Termination.

 

  (a) If you cease to be an Employee due to your death or permanent disability
prior to December 31, 2012, the Target Award Number of Performance Shares
awarded hereby (and any Performance Shares with respect to dividend equivalents
as provided below) will immediately vest upon your date of death or termination
of employment due to permanent disability. If you cease to be an Employee due to
death or permanent disability on or after December 31, 2012 and prior to the
Determination Date, the Final Award Number of Performance Shares under this
Award Agreement (and any Performance Shares granted with respect to dividend
equivalents as provided below) will vest as of the Determination Date as set
forth on Exhibit A. Notwithstanding the foregoing, the accelerated vesting set
forth in this paragraph 3(a) shall occur only if you at all times since the
Grant Date comply with the terms of the attached Wells Fargo Agreement Regarding
Trade Secrets, Confidential Information, and Non-Solicitation.

 

  (b) If you cease to be an Employee due to your Retirement any time prior to
the vesting date indicated above, the Final Award Number of Performance Shares
awarded hereby (and any Performance Shares with respect to dividend equivalents
as provided below) will vest upon the scheduled vesting date as set forth in
paragraph 2 above provided that beginning immediately after you cease to be an
Employee and continuing until the vesting date you satisfy each of the following
conditions (“vesting conditions”): (i) you comply with the terms of the attached
Wells Fargo Agreement Regarding Trade Secrets, Confidential Information, and
Non-Solicitation, (ii) you do not express any derogatory or damaging statements
about the Company or its affiliates, the management or the board of directors of
the Company or its affiliates, the products, services or the business condition
of the Company or its affiliates in any public way or to anyone who could make
those statements public, and (iii) you do not perform services as an officer,
director, employee, consultant or otherwise for any business which is in
competition with any line of business of the Company or its affiliates for which
you had executive responsibilities while you were employed by the Company or its
affiliates (including predecessors thereof) and which does business in any
location in the geographic footprint of the Company in which you had executive
responsibilities. Notwithstanding the foregoing, if you die following your
Retirement and have satisfied the vesting conditions set forth above through
your date of death, any Performance Shares will vest in accordance with
paragraph 3(a) as of the date of your death.

 

  (c) If you cease to be an Employee other than due to your death, permanent
disability, or Retirement or fail to satisfy any vesting condition in accordance
with paragraph 3(b), any then unvested Performance Shares awarded hereby
(including any Performance Shares granted with respect to dividend equivalents
as provided below) will immediately terminate without notice to you and will be
forfeited.



--------------------------------------------------------------------------------

  4. Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date the Performance Shares vest or terminate, whichever occurs
first, if the Company pays a dividend on the Common Stock, you will
automatically receive, as of the payment date for such dividend, dividend
equivalents in the form of additional Performance Shares based on the amount or
number of shares that would have been paid on the Final Award Number of
Performance Shares (or Target Award Number of Performance Shares as applicable
under paragraph 3(a)) had they been issued and outstanding shares of Common
Stock as of the record date and, if a cash dividend, the closing price of the
Common Stock on the New York Stock Exchange as of the dividend payment date. You
will also automatically receive dividend equivalents with respect to the
additional Performance Shares, to be granted in the same manner. Performance
Shares granted with respect to dividend equivalents will be subject to the same
vesting schedule and conditions as the underlying Performance Shares and will be
distributed in shares of Common Stock when, and if, the underlying Performance
Shares are settled and distributed.

 

  5. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder (including with respect to dividend
equivalents) a number of shares necessary to satisfy any and all applicable
federal, state, local and foreign tax withholding obligations and
employment-related tax requirements. Shares will be valued at their Fair Market
Value as of the date of vesting.

 

  6. Nontransferable. Unless the Committee provides otherwise, (i) no rights
under this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.

 

  7. Other Restrictions; Amendment. The issuance of Common Stock hereunder is
subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed at the time of issuance. The Company may delay the issuance of shares
of Common Stock hereunder to ensure at the time of issuance there is a
registration statement for the shares in effect under the Securities Act of
1933. Subject to paragraph 12 below, the Committee may, in its sole discretion
and without your consent, reduce, delay vesting, modify, revoke, cancel, impose
additional conditions and restrictions on or recover all or a portion of this
Award if the Committee deems it necessary or advisable to comply with applicable
law or regulation. This Award is subject to any applicable recoupment or
“clawback” policy maintained by the Company from time to time or requirement
imposed under applicable laws, rules and regulations. Without limitation on the
foregoing, this Award shall be subject to the clawback policy and general
provisions contained in Sections 1 and 5 through 10 (with the exception of
Section 7(b)) of the Wells Fargo & Company TARP Compensation Restrictions and
Clawback Policy (as adopted November 17, 2009) (“Clawback Policy”) regardless of
the fact that this Award has been issued after the “TARP Period” as defined in
the Clawback Policy.

 

  8. Hold Through Retirement Provision. As a condition to receiving this Award,
you agree to hold, while employed by the Company or any Affiliate and for a
period of one year after your Retirement, shares of Common Stock equal to at
least 50% of the after-tax shares of Common Stock (assuming a 50% tax rate)
acquired upon vesting and settlement of this Award.

 

  9. Additional Provisions. This Award Agreement is subject to the provisions of
the Plan. Capitalized terms not defined in this Award Agreement are used as
defined in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.

 

  10. No Employment Agreement. Neither the award to you of the Performance
Shares nor the delivery to you of this Award Agreement or any other document
relating to the Performance Shares will confer on you the right to continued
employment with the Company or any Affiliate.

 

  11. Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon the termination of your service with the
Company for any reason, the Company determines that you are a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), your Performance Shares, if subject to settlement upon
such termination, will not settle before the date that is the first business day
following the six-month anniversary of such termination, or, if earlier, upon
your death. This provision only applies if required pursuant to Section 409A.



--------------------------------------------------------------------------------

  12. Section 409A. This Award is intended to comply with the requirements of
Section 409A and applicable Treasury Regulations or other binding guidance
thereunder. Accordingly, all provisions included in this Award, or incorporated
by reference, will be interpreted and administered in accordance with that
intent. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended or limited so
as to avoid the conflict; provided, however, that the Company makes no
representation that the Award is exempt from or complies with Section 409A and
makes no undertaking to preclude Section 409A from applying to the Award.

The Company has awarded you the Performance Shares in accordance with the
foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, you hereby agree to the foregoing terms and conditions
of this Award and acknowledge that you have read, understand and received a copy
of this Award Agreement (including Exhibit A attached hereto) and that you will
abide by the terms of this Award Agreement and the Plan.

 

   [Name of Executive]



--------------------------------------------------------------------------------

WELLS FARGO & COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

RETENTION PERFORMANCE SHARE AWARD AGREEMENT

EXHIBIT A

This Exhibit A sets forth the manner in which the Final Award Number will be
determined.

Definitions

Capitalized terms used but not defined herein (including, but not limited to,
Return on Realized Common Equity) shall have the same meanings assigned to them
in the Plan and the Award Agreement. In addition, the following terms used in
the text of this Exhibit A shall have the meanings set forth below:

“Average Return on Realized Common Equity” means for each of the Performance
Group Companies the sum of such company’s Return on Realized Common Equity for
each of the fiscal years corresponding with or ending in calendar year 2010,
2011 and 2012, which sum is then divided by three.

“Company Return on Realized Common Equity Ranking” means the rank of the
Company’s Average Return on Realized Common Equity relative to the Average
Return on Realized Common Equity achieved by each of the other Performance Group
Companies. An illustration of the determination of Company Return on Realized
Common Equity Ranking is set forth on the attached Illustration I.

“Final Award Number Percentage” means the “Final Award Number Percentage”
determined in accordance with the Determination of Final Award Number Section of
this Exhibit A.

“Performance Group Companies” means those companies which comprise the KBW Bank
Sector Index as of December 31, 2012.

Determination of Final Award Number

Your Target Award Number will be adjusted upward or downward depending on the
Company Return on Realized Common Equity Ranking in accordance with the chart
below to arrive at your Final Award Number of Performance Shares. The Final
Award Number of Performance Shares will be determined by multiplying (i) the
Final Award Number Percentage by (ii) your Target Award Number and then adding
to such product additional Performance Shares granted with respect to dividend
equivalents as provided in paragraph 4. In the event the Final Award Number is
not a whole number, then the Final Award Number shall be rounded down to the
nearest whole number.

 

Company Return on Realized    
Common Equity Ranking       Final Award Number                
Percentage                    Final Award Number of        
Performance Shares         75% or more   150%           
150% x Target Award Number         50%   100%            100% x Target Award
Number         25%   50%            50% x Target Award Number         —    
0%            0% x Target Award Number        

If the Company Return on Realized Common Equity Ranking is between 50% and 75%,
the Final Award Percentage shall be interpolated on a straight-line basis
between 100% and 150% and the Final Award Number of Performance Shares shall be
interpolated on a corresponding straight-line basis between 100% and 150% of the
Target Award Number.

If the Company Return on Realized Common Equity Ranking is between 25% and 50%,
the Final Award Percentage shall be interpolated on a straight-line basis
between 50% and 100% and the Final Award Number of Performance Shares shall be
interpolated on a corresponding straight-line basis between 50% and 100% of the
Target Award Number.

If the Company does not have the lowest Average Return on Realized Common Equity
among the Performance Group Companies and the Company Return on Realized Common
Equity Ranking is less than 25%, the Final Award Percentage shall be
interpolated on a straight-line basis between 0% and 50% and the Final Award
Number of Performance Shares Earned shall be interpolated on a corresponding
straight-line basis between 0% and 50% of the Target Award Number.



--------------------------------------------------------------------------------

In no event shall the Final Award Number Percentage be greater than 150% nor
shall the Final Award Number of Performance Shares be greater than 150% of the
Target Award Number (plus dividend equivalents pursuant to paragraph 4 of the
Award Agreement).

Committee Determination

The Committee shall determine the Final Award Number no later than March 1, 2013
and the date the Committee makes such determination is referred to in this Award
as the “Determination Date.” The Committee shall make all determinations in
calculating the Final Award Number and the Committee’s determination shall be
binding.



--------------------------------------------------------------------------------

Illustration I

COMPANY RETURN ON REALIZED COMMON EQUITY RANKING

Assume:

Company’s Average Return on Realized Common Equity = x + 2%

[assumes Company’s Return on Realized Common Equity in 2010 = x; 2011 = x + 2%;
and 2012 = x + 4% so (3 x + 6%)/3 = x + 2%]

24 companies in comparison group on 12/31/12, including the Company

Award recipients employed for the entire three-year vesting period

Average Return on Realized Common Equity of each of Performance Group Companies

 

  x + 2.28%      x + 2.25%


x + 2.20%

x + 2.15%

x + 2.10%

x + 2.05%

x + 2.03%

x + 2.00%

   Company          x + 1.80%


x + 1.70%

x + 1.50%

x + 1.40%

x + 1.20%

x + 1.00%

x + 0.50%

x + 0.30%

x + 0.17%

x + 0.09%

x + 0.08%

x + 0.06%

x + 0.05%

x + 0.04%

x + 0.02%

     x                  

In this example, the Company’s Average Return on Realized Common Equity is 17th
highest out of 24 companies; therefore the Company Return on Realized Common
Equity Ranking is 17/24 or 70.83%.

Because 70.83% is between the 50% and the 75% Company Return on Realized Common
Equity Ranking, the Final Award Number Percentage is interpolated between 100%
and 150%, resulting in a Final Award Number Percentage of 141.66%. The Final
Award Number of Performance Shares that will be distributed is the Target Award
Number multiplied by 141.66%, plus additional shares representing reinvested
dividend equivalents on 141.66% of the Target Award Number of Performance
Shares.

Return on Realized Common Equity numbers are set forth for illustrative purposes
only.



--------------------------------------------------------------------------------

Wells Fargo Agreement

Regarding Trade Secrets, Confidential Information, and Non-Solicitation

I. Introduction

In consideration for the Performance Share Award granted to me by Wells Fargo &
Company on December 24, 2009, on the terms and conditions contained in the
Retention Performance Share Award Agreement (“Performance Share Award
Agreement”), I acknowledge that the nature of my employment with and performance
of services for Wells Fargo & Company and its affiliates (the “Company”) permits
me to have access to certain of its trade secrets and confidential and
proprietary information and that such information is, and shall always remain,
the sole property of the Company. Any unauthorized disclosure or use of this
information would be wrongful and would cause the Company irreparable harm.
Therefore, I agree as follows:

II. Trade Secrets and Confidential Information

During the course of my employment I have acquired knowledge of the Company’s
Trade Secrets and other proprietary information relating to its business,
business methods, personnel, and customers (collectively referenced as
“Confidential Information”). “Trade Secrets” are defined as information,
including but not limited to, a formula, pattern, compilation, program, device,
method, technique, or process, that: (1) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The Company’s Trade Secrets include, but are not limited to, the
following:

 

  •  

the names, address, and contact information of the Company’s customers and
prospective customers, as well any other personal or financial information
relating to any customer or prospect, including, without limitation, account
numbers, balances, portfolios, maturity dates, loans, policies, investment
activities and objectives;

 

  •  

any information concerning the Company’s operations, including without
limitation, information related to its methods, services, pricing, finances,
practices, strategies, business plans, agreements, decision-making, systems,
technology, policies, procedures, marketing, sales, techniques and processes;

 

  •  

any other proprietary and/or confidential information relating to the Company’s
customers, employees, products, services, sales, technologies, or business
affairs.

I understand that Records of the Company also constitute Confidential
Information and that my obligation to maintain the confidentiality thereof
continues at all times during and after my employment. “Records” include, but
are not limited to, original, duplicated, computerized, memorized, handwritten
or any other form of information, whether contained in materials provided to me
by the Company, or by any institution acquired by the Company, or compiled by me
in any form or manner including information in documents or electronic devices,
such as software, flowcharts, graphs, spreadsheets, resource manuals,
videotapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other device. These records do not become any less confidential or
proprietary to the Company because I may commit some of them to memory or
because I may otherwise maintain them outside of the Company’s offices.

I agree that Confidential Information of the Company is to be used by me solely
and exclusively for the purpose of conducting business on behalf of the Company.
I am expected to keep such Confidential Information confidential and not to
divulge or disclose this information except for that purpose. Upon my
retirement, I agree to immediately return to the Company all Records and
Confidential Information, including information maintained by me in my office,
personal electronic devices, and/or at home.



--------------------------------------------------------------------------------

III. Non-Solicitation of Company’s Employees and Customers

I agree that for the period beginning on my retirement date with Company through
the Determination Date as defined in the Performance Share Award Agreement (“the
Non-Solicitation Period”), I will not do any of the following, either directly
or indirectly or through associates, agents, or employees:

 

  a. solicit, recruit or promote the solicitation or recruitment of any employee
or consultant of the Company for the purpose of encouraging that employee or
consultant to leave the Company’s employ or sever an agreement for services; or

 

  b. solicit, participate in or promote the solicitation of any of the Company’s
clients, customers, or prospective customers whose identity became known to me
during my employment with the Company and/or regarding whom I received
Confidential Information, for the purpose of providing products or services that
are in competition with the Company’s products or services.

This limitation is not intended to limit the Company’s right to prevent
misappropriation of its Confidential Information beyond the Non-Solicitation
Period.

IV. Partial Invalidity

If any provision of this Agreement is held to be unenforceable by a court of
competent jurisdiction, such provision shall be enforced to the greatest extent
permitted and the remainder of this Agreement shall remain in full force and
effect.

V. Choice of Law/Integration/Survival

This Agreement and any dispute, controversy or claim which arises under or
relates in any way to it shall be governed by the law of the state where the
incident(s) giving rise to the dispute or claim arose. This Agreement supersedes
any prior written or verbal agreements pertaining to the subject matter herein,
and is intended to be a final expression of our Agreement with respect only to
the terms contained herein. There may be no modification of this Agreement
except in writing signed by me and an executive officer of the Company. This
Agreement shall survive my employment by the Company, inure to the benefit of
successors and assigns of the Company, and is binding upon my heirs and legal
representatives.

Acknowledgment

I acknowledge that I have read, understand, and received a copy of this
Agreement and will abide by its terms.

 

          [Name of Executive]     Date